Citation Nr: 0334308	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim for eligibility for Dependents' Educational 
Assistance under 38 United States Code Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He was a prisoner of war of the German Government from 
December 1944 to April 1945.  He died in September 1999.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which implicitly found that the 
appellant had presented new and material evidence (since a 
prior final rating decision denial in December 1999), 
reopened the claims for service connection for the cause of 
the veteran's death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, and denied 
these reopened claims on the merits.  The appellant entered 
notice of disagreement with this decision in December 2002; 
the RO issued a statement of the case in April 2003; and the 
appellant entered a substantive appeal, on a VA Form 9, which 
was received in June 2003.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claims for VA compensation benefits; in 
light of the reopening and the grant of the appeal for 
service connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance Chapter 35 
benefits, there is no reasonable possibility that additional 
assistance would further aid in substantiating the 
appellant's claims. 

2.  The veteran died in September 1999; the Certificate of 
Death lists the immediate cause of death as emphysema, due to 
or as a consequence of respiratory failure. 

3.  At the time of the veteran's death, service connection 
had been established for residuals of frostbite, rated as 30 
percent disabling; peptic ulcer disease, status post partial 
gastrectomy, rated as 20 percent disabling; post-traumatic 
stress disorder (PTSD), rated as 10 percent disabling; and 
residuals of malnutrition or avitaminosis, rated as 
noncompensably disabling.   

4.  A December 1999 RO rating decision denied service 
connection for the cause of the veteran's death and denied 
eligibility for Dependents' Educational Assistance Chapter 35 
benefits; the appellant was notified of this decision by 
letter issued on December 27, 1999, but did not thereafter 
enter notice of disagreement with this decision within one 
year of notice of the decision.

5.  The evidence received since the December 1999 RO rating 
decision that is new, by itself or in connection with 
evidence previously assembled, is of sufficient significance 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance Chapter 35 benefits. 

6.  The evidence of record for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected peptic ulcer disease, status post 
partial gastrectomy, contributed substantially or materially 
to cause his death.



CONCLUSIONS OF LAW

1.  The December 1999 rating decision denial of service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance Chapter 35 
benefits became final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

2.  The evidence received subsequent to RO's December 1999 
decision is new and material, and the requirements to reopen 
the claims of entitlement to service connection for the cause 
of the veteran's death and eligibility for Dependents' 
Educational Assistance Chapter 35 benefits have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 20.1105 (2003); 38 C.F.R. § 3.156(a) 
(2001).

3.  With the resolution of reasonable doubt in the 
appellant's favor, service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2003).  

4.  The appellant is eligible for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  38 U.S.C.A. §§ 3500, 
3501, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.807, 21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Especially in light of the reopening of the claims and the 
grant of benefits sought on appeal, the Board finds that no 
further evidence is necessary to substantiate the appellant's 
claims for service connection for the cause of the veteran's 
death and for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  See 38 U.S.C.A. § 5103(a) (West 2002).  
Further notification of evidence and information necessary to 
substantiate the claims to reopen would also serve no useful 
purpose in light of the grant of reopening of the claims for 
service connection for the cause of the veteran's death and 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35; there is no reasonable possibility that further 
assistance would aid in substantiating the appellant's claims 
for VA compensation benefits.  See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

II.  New and Material Evidence to Reopen Claim

The appellant's claims for service connection for the cause 
of the veteran's death and eligibility for Dependents' 
Educational Assistance Chapter 35 benefits were denied in a 
December 1999 RO rating decision.  The appellant was notified 
of this decision by letter issued on December 27, 1999, but 
did not thereafter enter notice of disagreement with this 
decision within one year of notice of the decision.  For this 
reason, the December 1999 rating decision denial of service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance Chapter 35 
benefits became final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 20.201, 20.302, 20.1103. 

In the May 2002 decision on appeal, the Board finds that the 
RO implicitly found that the appellant had presented new and 
material evidence (since a prior final rating decision denial 
in December 1999), reopened the claims for service connection 
for the cause of the veteran's death and eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, and denied these reopened claims on the merits.  The 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  As applied to the 
present claim, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final December 
1999 rating decision.  

The evidence received subsequent to the December 1999 rating 
decision includes a 1997 summary of hospitalization, a 
statement made by the veteran during his lifetime, a 
statement by the appellant, and additional medical etiology 
opinion evidence from various private physicians.  The 
summary of VA hospitalization from September to October 1997 
reflects diagnoses that included progressive dyspnea 
secondary to profound anemia and iron deficiency, secondary 
to gastric ulcer; a gastric ulcer; and severe COPD.  The 
private physician statements include favorable medical 
opinion evidence that tends to show that the veteran's 
service-connected peptic ulcer disease, status post partial 
gastrectomy, in various ways contributed to his death - 
through a general decline in health, through anemia and 
dyspnea associated with service-connected peptic ulcer 
disease, and by precluding lung resection surgery.  

The Board finds that this additional evidence is new, and, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance Chapter 
35.  For these reasons, the Board finds that the evidence 
received subsequent to RO's December 1999 decision is new and 
material, and the requirements to reopen the claims of 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance Chapter 35 benefits have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.102, 3.159, 
20.1105; 38 C.F.R. § 3.156(a) (2001).  As these claims are 
reopened, the Board will address these claims on the merits.

III.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2003); see Ashley v. Brown, 6 
Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2003); see Schoonover v. 
Derwinski, 
3 Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

The appellant contends that the veteran's service-connected 
peptic ulcer disease, status post partial gastrectomy, 
contributed or combined to cause his death.  She contends 
that the veteran's service-connected disabilities contributed 
to a general decline of the veteran's health; that 
gastrointestinal blood loss associated with the peptic ulcer 
disease caused anemia, which in turn caused some of the 
veteran's shortness of breath; and that the veteran's 
worsening gastro-intestinal symptoms associated with the 
peptic ulcer disease prevented surgical intervention for the 
veteran's advanced pulmonary disease.   

The evidence of record shows that the veteran died in 
September 1999.  The Certificate of Death lists the immediate 
cause of death as emphysema, due to or as a consequence of 
respiratory failure. 

At the time of the veteran's death, service connection had 
been established for residuals of frostbite, rated as 30 
percent disabling; peptic ulcer disease, status post partial 
gastrectomy, rated as 20 percent disabling; PTSD, rated as 10 
percent disabling; and residuals of malnutrition or 
avitaminosis, rated as noncompensably disabling.   

After a review of the evidence of record, the Board finds 
that the evidence of record for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected peptic ulcer disease, status post 
partial gastrectomy, contributed substantially or materially 
to cause his death.  The evidence weighing against the 
appellant's claim includes the Certificate of Death, which 
indicates the physician's determination that the immediate 
cause of the veteran's death was emphysema, which was due to 
or as a consequence of respiratory failure.  The record 
reflects that in 1992, during the veteran's life, service 
connection was denied for emphysema type chronic obstructive 
pulmonary disease (COPD).  None of the private medical 
opinions submitted in this case include an opinion that the 
veteran's service-connected disabilities contributed 
"substantially or materially" to cause his death.  

The evidence weighing in favor of the appellant's claim 
includes favorable medical opinion evidence that tends to 
show that the veteran's service-connected peptic ulcer 
disease, status post partial gastrectomy, contributed to his 
death.  In April 1997, a private physician, Philip Corsello, 
M.D., expressed concern about the veteran's symptoms of 
gastroesophageal reflux and believed the veteran should be 
treated vigorously for this, and determined the veteran to be 
a good candidate for lung (blebs or bullae) resection 
surgery, and that the result could conceivably be a much 
improved pulmonary function and gas transfer.  

A summary of VA hospitalization from September to October 
1997 reflects diagnoses that included progressive dyspnea 
secondary to profound anemia and iron deficiency, secondary 
to gastric ulcer; a gastric ulcer; and severe COPD.  

A September 1999 letter from James Fast, M.D., reflects 
treatment of the veteran beginning in 1998 for "a number of 
different GI-related problems," which led to chronic 
disability and weakness and worsening of the severe COPD; 
that the veteran "suffered rather severely from stomach 
problems"; the stomach problems "had a significant impact 
on his subsequent health"; and when the veteran could not go 
to the hospital for his lung reduction surgery, "it 
eventually caused him to lose his ability to walk and 
subsequently resulted in his death."  Dr. Fast offered the 
opinion that the veteran's gastrointestinal-related problems 
were "a partial cause of the rapid demise of [the veteran] 
due to his COPD," and that the veteran's "situation was 
worsened by the stomach condition."  

A December 2000 letter from Mark Smith, M.D., reflects the 
opinion that he had served as the veteran's primary care 
physician prior to June 1998, and the medical record 
indicated that the veteran's "death occurred subsequent to 
an exacerbation of his gastrointestinal disorder which 
prevented proceeding with the planned lung reduction surgery 
scheduled for October 1998."  

A November 2003 letter from Ann Gordon, M.D., notes that the 
veteran had been deemed a candidate for lung resection; the 
veteran had severe gastro-intestinal pathology, with several 
episodes of gastro-intestinal bleeding attributed to peptic 
ulcer disease; the veteran had progressive shortness of 
breath attributed to anemia caused by gastro-intestinal blood 
loss; and the worsening gastro-intestinal symptoms and 
subsequent untoward sequelae became a contra-indication for 
surgical intervention, which was an essential treatment for 
the veteran's advanced pulmonary disease.  Dr. Gordon offered 
the opinion that it was "as likely as not that the gastro-
intestinal condition including peptic ulcer disease 
contributed to the veteran's demise." 

The Board finds that weight of the evidence for and against 
the appellant's claim is in relative equipoise on the 
question of whether the veteran's service-connected peptic 
ulcer disease, status post partial gastrectomy, contributed 
substantially or materially to cause his death.  While the 
medical opinion evidence shows that the veteran's service-
connected peptic ulcer disease - with resulting blood loss, 
anemia, and shortness of breath - contributed to the 
veteran's death, there is reasonable doubt on the question of 
whether the contribution was substantial and material.  The 
Board will resolve such reasonable doubt in the appellant's 
favor.  With the resolution of reasonable doubt in the 
appellant's favor, the Board finds that the veteran's 
service-connected peptic ulcer disease, status post partial 
gastrectomy, contributed substantially or materially to cause 
his death, and that service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.312. 

IV. Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of Dependents' Educational Assistance 
benefits, the surviving spouse of a veteran will have basic 
eligibility if the veteran was discharged from service under 
conditions other than dishonorable, and there was a 
permanent, total service-connected disability, or if a total 
service-connected disability was in existence at the date of 
the veteran's death, or if the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§§ 3.807, 21.3020.  Under 38 U.S.C.A. § 3501(a)(1)(B) (West 
2002), the term "eligible person" for purposes of benefits 
under Chapters 35 Dependents' Educational Assistance includes 
the surviving spouse of any person who died of a service-
connected disability.  In light of the Board's grant of 
service connection for the cause of the veteran's death due 
to a service-connected disability, the benefits that would be 
payable if the veteran died from service-connected 
disability, including Dependents' Educational Assistance, are 
also warranted.  38 U.S.C. Chapter 35.  
38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.807, 21.3020, 21.3021. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

New and material evidence having been received, the claim for 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is reopened.

Service connection for the cause of the veteran's death is 
granted.

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is granted. 



_____________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



